Name: 79/536/EEC: Commission Decision of 29 May 1979 approving a programme for developing and rationalizing the processing and marketing of live plants from tree- nurseries in Schleswig-Holstein (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-06-12

 Avis juridique important|31979D053679/536/EEC: Commission Decision of 29 May 1979 approving a programme for developing and rationalizing the processing and marketing of live plants from tree- nurseries in Schleswig-Holstein (Only the German text is authentic) Official Journal L 143 , 12/06/1979 P. 0012 - 0012****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 29 MAY 1979 APPROVING A PROGRAMME FOR DEVELOPING AND RATIONALIZING THE PROCESSING AND MARKETING OF LIVE PLANTS FROM TREE-NURSERIES IN SCHLESWIG-HOLSTEIN ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 79/536/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , ON 27 JUNE 1978 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY , PURSUANT TO ARTICLE 4 OF REGULATION ( EEC ) NO 355/77 , FORWARDED THE PROGRAMME FOR PROMOTING OR RATIONALIZING THE PROCESSING AND MARKETING OF LIVE PLANTS FROM TREE-NURSERIES IN SCHLESWIG-HOLSTEIN , SUPPLEMENTARY INFORMATION TO WHICH IT SUBMITTED ON 10 OCTOBER 1978 ; WHEREAS THE ABOVEMENTIONED PROGRAMME CONCERNS THE MODERNIZATION AND RATIONALIZATION OF STORAGE AND PREPARATION FACILITIES FOR TREE-NURSERY PRODUCTS IN SCHLESWIG-HOLSTEIN IN ORDER TO BRING THE QUANTITY , QUALITY AND FORM OF SUPPLY OF THESE PRODUCTS INTO LINE WITH MARKET REQUIREMENTS ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME INCLUDES IN A STILL VALID FORM THE DETAILS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ATTAINED FOR TREE-NURSERIES IN SCHLESWIG-HOLSTEIN ; WHEREAS THE TIME REQUIRED FOR EXECUTING THE PROGRAMME DOES NOT EXCEED THAT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 27 JUNE 1978 , AS SUPPLEMENTED ON 10 OCTOBER 1978 , FOR DEVELOPING OR RATIONALIZING THE PROCESSING AND MARKETING OF LIVE PLANTS FROM TREE-NURSERIES IN SCHLESWIG-HOLSTEIN IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 29 MAY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT